
	

113 HR 4093 RH: Greater Opportunities for Small Business Act of 2014
U.S. House of Representatives
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 301
		113th CONGRESS
		2d Session
		H. R. 4093
		[Report No. 113–409]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2014
			Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Small Business
		
		
			April 9, 2014
			Additional sponsors: Mr. Hanna and Mr. Murphy of Florida
		
		
			April 9, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend the Small Business Act to raise the prime and subcontract goals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Greater Opportunities for Small Business Act of 2014.
		2.Small business prime and subcontract participation goals raised
			(a)Goals in subcontracting plansSection 8(d)(6)(A) of the Small Business Act (15 U.S.C. 637(d)(6)(A)) is amended by inserting after percentage goals the following: of not less than 40 percent.
			(b)Prime contracting goalsSection 15(g)(1)(A)(i) of the Small Business Act (15 U.S.C. 644(g)(1)(A)(i)) is amended by striking 23 percent and inserting 25 percent.
			(c)Delayed effective dateThe amendment made by subsection (a) of this section shall take effect only beginning on the date
			 on which the Administrator of the Small Business Administration has
			 promulgated any regulations necessary, and the Federal Acquisition
			 Regulation has been revised, to implement section 1614 of the National
			 Defense Authorization Act for Fiscal Year 2014 and the amendments made by
			 such section.
			3.Repeal of certain provision pertaining to accounting of subcontractorsSection 15(g) of the Small Business Act (15 U.S.C. 644(g)) is amended by striking paragraph (3).
		
	
		April 9, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
